Exhibit 10.30

MANAGEMENT SERVICES AGREEMENT

THIS MANAGEMENT SERVICES AGREEMENT (this “Agreement”) is made as of July 1,
2007, by and between Golden Star Resources Ltd., a company incorporated under
the laws of Canada (the “Company”) and Golden Star Management Services Company,
a Delaware corporation (the “Manager”). The Company and the Manager are each
referred to herein as a “Party” and jointly as the “Parties.”

WHEREAS, the Company requires assistance with respect to its management,
administration and business operations;

WHEREAS, the Manager maintains a staff of highly skilled and experienced
industry personnel;

WHEREAS, the Company wishes to engage the Manager to provide certain
administrative and management services to the Company, and the Manager wishes to
provide such services to the Company as set forth in this Agreement;

NOW, THEREFORE, in consideration of the promises set forth herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, agree as follows:

1. Services.

(a) The Company hereby engages the Manager and the Manager hereby agrees that it
shall provide the services described in Schedule I of this Agreement (which
includes services that Manager will provide without any applicable markup) and
Schedule II of this Agreement (which includes services that Manager will provide
with an applicable markup) (collectively, the “Services”).

(b) In addition, Manager will from time to time pay certain costs (“Additional
Costs”, as defined in Section 3(a) and examples of which are included in
Schedule III of this Agreement) on behalf of Company without any applicable
markup.

(c) The Parties intend that the services identified on Schedule I will be those
Services that are eligible for the “services cost method”, as such term is used
in Treasury Regulation § 1.482-9T (and any successor regulation), and that
Services that are ineligible for such method will be identified on Schedule II;
and, the Parties agree to amend Schedules I and II when and as appropriate to
achieve this result. In addition, the Parties may, at any time and by mutual
agreement, add a service, delete a service, or modify a service to be performed
pursuant to this Agreement. The Manager may retain unaffiliated consultants or
subcontractors to carry out its obligations hereunder if the Manager, in its
discretion, deems such consultants or subcontractors necessary, desirable or
advisable.

2. Term. This Agreement will become effective as of July 1, 2007 (the “Effective
Date”), and shall remain in full force and effect until terminated in accordance
with Section 8.

 



--------------------------------------------------------------------------------

3. Fees.

(a) In consideration of the Services to be rendered by the Manager pursuant to
this Agreement, the Company shall pay the Manager and the Manager shall be
entitled to receive a fee equal to the “Monthly Service Fee”, as defined in
Section 3(f). In addition, the Manager shall be reimbursed by the Company for
any amount that the Manager pays that (i) is paid by the Manager, in carrying
out its duties as Manager, on behalf and for the benefit of the Company, and
(ii) is not part of the Allocable Cost of a service, as such term is used in
Section 3(e) (the “Additional Costs”). Examples of Additional Costs are included
on Schedule III of this agreement.

(b) The Company may, at its sole option, provide Manager with an advance. Unless
the Parties agree otherwise, any advance made pursuant to this Section 3(b)
shall be considered an advance against payments due to the Manager described in
Section 3(d), and shall be recouped from the next amounts otherwise payable
under Section 3 (d).

(c) The Manager shall establish and maintain adequate accounting, management
information and cost accounting systems that identify all accounting items
related to the Services, Allocable Costs and Additional Costs. The Company or a
mutually agreed upon certified public accountant (i) shall have access, at all
reasonable times, to the accounts and records maintained by the Manager that
relate to the performance of Services or the determination of Allocable Costs or
Additional Costs and (ii) may inspect, copy and audit such accounts and records
of the Manager that relate to the performance of Services and the determination
of the Allocable Costs and Additional Costs.

(d) The Manager shall invoice the Company for the Monthly Service Fee, as
defined in Section 3(f) as soon as practicable following the last day of each
month and such invoiced amount shall be immediately due and payable by the
Company. The Manager shall invoice the Company for the Additional Costs, if any,
and such Additional Costs shall be payable by the Company monthly, in arrears.

(e) The “Allocable Cost” of providing a service shall include all costs directly
identified with or reasonably allocated to the provision of a service,
including, but not limited to, a reasonable portion of overhead and general and
administrative charges.

(f) The “Monthly Service Fee” shall be the sum of (i) the Allocable Cost of
providing the services on Schedule I, and (ii) 1.07 times the Allocable Cost of
providing the services on Schedule II. The Monthly Service Fee shall accrue
throughout the applicable calendar month. In computing the Monthly Service Fee
pursuant to this Section 3(f), the Allocable Cost of providing a service for a
month of determination shall be the Allocable Costs with respect to such service
accrued by the Manager for such month.

4. Representations and Warranties. Each of the Parties represents and warrants
to each other Party:

(a) Organization. Each Party (i) is duly incorporated and validly existing under
the laws of the jurisdiction of its incorporation; (ii) has all requisite
corporate power and authority under the laws of the jurisdiction of its
incorporation to own its property and carry on its business as currently
conducted; and (iii) is duly qualified to do business in each other jurisdiction
where

 

2



--------------------------------------------------------------------------------

necessary in light of the business it conducts and the property it owns and
intends to conduct and own in light of this Agreement.

(b) Authority. Each Party has all requisite corporate power and authority to
enter into this Agreement and to perform the Services and obligations provided
for in this Agreement.

(c) Binding Agreement. That this Agreement has been duly authorized, executed
and delivered by such Party and constitutes a valid and binding obligation
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.

(d) Consents and Approvals. All authorizations and government approvals which
are necessary for (i) the execution and delivery of this Agreement and (ii) the
performance of the Services and other obligations hereunder have been obtained
and are in full force and effect, and no other action by, and no notice or
filing with, any governmental authority or other individual or entity is
required for such execution, delivery or performance and all fees and taxes
required for the legality and enforceability of such documents has been paid.

(e) No Conflicts. The execution, delivery and performance of this Agreement does
not and will not (i) violate any provision of its organizational documents, any
authorization, any government rule or any government approval or, (ii) conflict
with, result in a breach of or constitute a default under any mortgage,
indenture, loan, credit agreement or other agreement to which such Party is a
party or by which such Party or its property may be bound or affected in any
material respect.

5. Manager Covenants.

(a) Standard of Care. The Manager shall perform, or cause its consultants or
subcontractors to perform, the Services at all times (i) in conformity with this
Agreement, (ii) in good faith and in a manner the Manager reasonably believes to
be in accordance with prudent industry practices, and (iii) in a manner the
Manager has no reasonable cause to believe is not in compliance with all
applicable anti-corruption governmental rules, or with other applicable
governmental rules and environmental laws. The Manager shall be responsible for
obtaining all government approvals required to conduct its business.

(b) Prohibited Activities. The Manager shall not, without the prior approval of
the Company, do or permit to occur or to continue any of the following:
(i) create, incur or assume any security interest or encumbrance upon the
Company or its properties; (ii) commit or purport to commit the Company to be or
to become directly or contingently responsible or liable for obligations of or
to any other individual or entity; (iii) negotiate, execute, amend or modify any
understanding or agreement on behalf of the Company; (iv) enter into a binding
commitment to sell, transfer, finance, pledge or hypothecate any property or
beneficial interest of the Company; and (v) take any action (or inaction) which
pursuant to the provisions of this Agreement requires the prior approval or
consent of the Company.

 

3



--------------------------------------------------------------------------------

(c) Personnel.

(A) The Manager shall provide and make available as necessary all professional,
supervisory, managerial, administrative, and other personnel as are necessary to
perform the Services. Such personnel shall be duly and appropriately trained,
and shall possess the necessary experience, qualifications and administrative
support and shall devote such time as is necessary, to enable them to timely,
efficiently, competently and professionally to perform such obligations, as are
required hereunder and as would be consistent with prudent administration and
management practices. From time to time the Manager shall provide the Company
with such information as is reasonably requested by the Company relating to the
Manager’s: (A) guidelines for hiring of personnel who may be engaged in the
performance of Services hereunder and (B) employment policies and standards. The
working hours, rates of compensation, and all other matters relating to the
employment of individuals employed by the Manager in the performance of the
Services shall be determined solely by the Manager. The Company acknowledges
that it shall have no right to review the rates of compensation or the personnel
files of any individual or entity engaged in the performance of the Services.
The Manager acknowledges and agrees that it does not have the authority to enter
into any contracts or collective bargaining agreements with respect to labor
matters that purport to bind or otherwise obligate the Company.

(B) The Manager shall indemnify the Company and hold it harmless from all
withholding, payroll, unemployment and any and all other taxes required under
applicable law to be paid by employers relating to the employment of personnel
to perform the Services under this Agreement. The Manager shall maintain all
necessary records with respect to payment of taxes.

(d) Materials. Except as otherwise expressly provided in this Agreement, the
Manager shall supply all materials and labor necessary for the performance of
the Services at its own expense.

(e) Retention of Records. Unless returned to the other Party at the request of
such other Party or otherwise disposed of in accordance with the direction of
the other Party, for a period of not less than seven (7) years after the date of
termination or expiration of this Agreement, each Party shall continue to
maintain all files and records pertaining to the performance of this Agreement.

(f) Insurance. The Manager shall maintain at all times such employer’s liability
insurance as required by applicable law.

6. Indemnification and Exculpation.

(a) Subject to Section 6(c) hereof, to the fullest extent permitted by law, the
Company shall indemnify and save harmless the Manager, and its officers,
directors or employees (each, an “Indemnified Party”) from and against any and
all claims, liabilities, damages, losses, costs and expenses (including amounts
paid in satisfaction of judgments, in compromises and settlements, as fines and
penalties and reasonable attorneys’ fees and other legal or other costs and
expenses of investigating or defending against any claim or alleged claim but
excluding any liabilities for taxes of any Indemnified Party), known or unknown,
liquidated or

 

4



--------------------------------------------------------------------------------

unliquidated, that are incurred by such Indemnified Party and arise out of or in
connection with the business of the Company or the performance by such
Indemnified Party of its responsibilities hereunder (including, without
limitation, those that arise out of or in connection with the employment by the
Manager of advisors, agents or other third parties to assist the Manager in the
performance of its duties pursuant to this Agreement) (each of the foregoing, a
“Claim”); provided, that an Indemnified Party shall not be entitled to
indemnification hereunder to the extent such Claim arises from willful
misconduct, bad faith or conduct that is otherwise not in accordance with the
standard of care set forth in Section 5(a). The termination of any proceeding by
settlement, judgment, order or upon a plea of nolo contendre or its equivalent
shall not, of itself, create a presumption that an Indemnified Party was engaged
in willful misconduct or bad faith. Any person or entity entitled to
indemnification from the Company hereunder shall obtain the written consent of
the Company (which consent shall not be unreasonably withheld) prior to entering
into any agreement or settlement that would result in an obligation of the
Company to indemnify such person or entity.

(b) Expenses incurred by an Indemnified Party in defense or settlement of any
Claim that may be subject to a right of indemnification hereunder may be
advanced by the Company prior to the final disposition thereof upon receipt of
an undertaking by or on behalf of the Indemnified Party to repay such amount to
the extent that it shall be determined ultimately that such Indemnified Party is
not entitled to be indemnified hereunder. The right of any Indemnified Party to
the indemnification provided herein shall be cumulative of, and in addition to,
any and all rights to which such Indemnified Party may otherwise be entitled by
contract or as a matter of law or equity and shall be extended to such
Indemnified Party’s successors, assigns and legal representatives.

(c) Promptly after receipt by an Indemnified Party of notice of the commencement
of any action or proceeding or threatened action or proceeding in connection
with any Claim referred to in Section 6(a), such Indemnified Party shall give
written notice thereof to the Company; provided, that the failure of an
Indemnified Party to give such notice shall not relieve the Company of its
obligations pursuant to this Section 6, except to the extent that the Company is
actually prejudiced by such failure to give notice.

(d) In case any action or proceeding is commenced against any Indemnified Party
that may be subject to indemnification pursuant to this Section 6, the Company
shall have the right to assume the defense thereof, with counsel reasonably
satisfactory to such Indemnified Party. After notice from the Company to such
Indemnified Party of the Company’s election to assume the defense thereof, the
Company will be liable for the expenses subsequently incurred by such
Indemnified Party in connection with the defense thereof. The Company will not
consent to the entry of any judgment or enter into any settlement that does not
include as an unconditional term the giving to such Indemnified Party a release
from all liability in respect of such Claim.

7. No Partnership. Nothing contained herein shall create, or shall be construed
as creating, a partnership or joint venture of any kind or as imposing upon any
Party any partnership duty, obligation or liability to any other Party. Each
Party shall be an independent contractor hereunder and neither shall be the
agent of any other Party.

 

5



--------------------------------------------------------------------------------

8. Termination.

(a) Termination by the Company. The Company shall be permitted to terminate this
Agreement at any time, with or without cause, upon thirty (30) days written
notice to the Manager in accordance with Section 10(a).

(b) Termination by the Manager. The Manager shall be permitted to terminate this
Agreement at any time by delivering to the Company notice to that effect (the
“Resignation Notice”) in accordance with Section 10(a)). The Manager’s
resignation shall be effective on the 90th day following receipt of the
Resignation Notice by the Company.

(c) Termination by either Party. Either Party shall be permitted to terminate
this Agreement with immediate effect, in the event that the other Party becomes
insolvent, bankrupted, files a petition seeking to take advantage of any other
law relating to bankruptcy, insolvency, reorganization, or winding-up, makes a
general assignment for the benefits of its creditors, or admits in writing its
inability to pay its debts as they come due, by giving notice in accordance with
Section 10(a).

(d) Effect of Termination.

(A) Upon termination of this Agreement, the Manager shall provide the Company
with the right to continue to use any and all of the Manager’s proprietary
information that the Company deems reasonably necessary to perform the Services.
Furthermore, the Company shall have the right to employ any other individual or
entity to perform the Services by whatever method the Company may deem
expedient. The Manager shall have no further rights under this Agreement and
shall not be entitled to receive any further payments under this Agreement,
except for (A) the ratable portion of the Annual Service Fee that it earned for
the calendar month during which the Agreement was terminated for Services
rendered by the Manager through such termination date and (B) any documented and
unpaid Additional Costs owed by the Company to the Manager; provided, however,
that the Company’s obligations under Section 6 hereof shall survive termination
of this Agreement. The Manager shall prepare records and documentation for
transfer to a new manager at the Company’s request and, unless such termination
by the Company is the result of a default by the Manager in the performance of
its obligations under this Agreement (in which case the Manager shall pay for
the costs of preparation of such records and documentation), at the Company’s
expense.

(B) At the request and expense of the Company upon the termination of this
Agreement for any reason, the Manager shall exercise good faith and due
diligence to assign to the Company all of the Manager’s rights to the extent
assignable under subcontracts and other contractual agreements entered into by
the Manager in connection with the performance of the Services as may be
designated by the Company.

9. Force Majeure. Neither Party shall be deemed to be in breach of its
obligations hereunder nor shall it be liable to the other for any loss or damage
which may be suffered as a direct or indirect result of the performance of any
of its obligations being prevented, hindered or delayed by reason of any force
majeure circumstances, which shall mean any act of God, war, riot, terrorist
act, civil

 

6



--------------------------------------------------------------------------------

commotion, strike, lock-out, trade dispute or labor disturbance, accident,
breakdown of plant or machinery, explosion, fire, flood, difficulty in obtaining
workmen, materials or transport, government action, epidemic, or other
circumstances whatsoever outside the control of such Party affecting the
performance of such Party’s duties hereunder; provided that the Company shall in
no event be relieved of its obligation to pay the Annual Service Fee.

10. Miscellaneous.

(a) Notices. All notices or other communications which either Party may desire
or be required to give hereunder shall be delivered by hand or overnight courier
service, mailed by registered or certified mail, or sent by facsimile
transmission, at their following respective addresses and shall be effective
upon receipt:

 

To the Company:

  

Golden Star Resources Ltd.

10901 West Toller Drive, Suite 300

Littleton, Colorado 80127-6312

Tel.: 303-894-4631

Fax: 303-830-9094

To the Manager:

  

Golden Star Management Services Company

10901 West Toller Drive, Suite 300

Littleton, Colorado 80127-6312

Tel.: 303-894-4631

Fax: 303-830-9094

(b) Assignment. This Agreement may not be assigned by any Party hereto without
the other Party’s prior written consent.

(c) Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Colorado without regard to choice or conflict of
laws.

(d) Further Assurances. Each Party upon the request of the other Party agrees to
perform such further acts and execute and deliver such further documents as may
be reasonably necessary to carry out the terms and intent of this Agreement.

(e) Entire Agreement; Waiver; Severability. This Agreement constitutes the
entire understanding between the Parties hereto with respect to the subject
matter hereof and no waiver or amendment or modification of the terms hereof
shall be valid unless signed in writing by the Parties hereto and only to the
extent therein set forth. If any term or provision of this Agreement or any
portion of a term or provision hereof or the application thereof to any
individual or entity or circumstance shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement, or the application of such term
or provision or portion thereof to individuals or entities or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby, and each term and provision of this Agreement and each portion
thereof shall be valid and enforced to the fullest extent permitted by law.

 

7



--------------------------------------------------------------------------------

(f) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors and permitted
assigns.

(g) Headings. The headings in this Agreement are for convenience only and shall
not affect its construction.

(h) Amendment; Counterparts. This Agreement may only be amended in writing
signed by both of the Parties. This Agreement and any amendment hereto may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

(i) Dispute Resolution. Any dispute, controversy or claim arising under or in
connection with this Agreement, and which cannot be resolved within 60 days of
good faith negotiations between the Parties, shall be settled through binding
arbitration conducted in Denver, Colorado pursuant to the Commercial Arbitration
rules of the American Arbitration Association.

[signature page follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the Parties hereto as of
the date first written above.

 

Golden Star Resources Ltd. By:   /s/ Thomas G. Mair  

Name: Thomas G. Mair

Title: Chief Financial Officer

 

Golden Star Management Services Company By:   /s/ Roger Palmer  

Name: Roger Palmer

Title: VP Finance and Controller

 

9